DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed July 28, 2021, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US20190027731A1).

	As to claim 1, Zeng discloses a battery connection module, comprising: a carrying tray; a plurality of busbars provided on the carrying tray; and a flexible circuit board provided on the carrying tray, the plurality of busbars being adjacent to the flexible circuit board [Abstract], 
	and the busbar (busbar 322, [0043]) having a notch which is formed to a side toward the flexible circuit board (flexible circuit board (200), [0041]), and a notch side plate portion which is positioned alongside the notch, see figure 5A
	the flexible circuit board having a bending arm which integrally extend out from the flexible circuit board, (The flexible circuit board comprises a main body and a plurality of L-shaped flexible arms extending from the main body., [Abstract])
	the bending arm being positioned in the notch of the busbar (see…Figure 5A) and a tip of the bending arm being electrically connected to the busbar. (The L-shaped flexible arm of the present disclosure is able to ensure the mechanical and electrical connection between the flexible circuit board and each busbar. [Abstract]…the end portion of the L-shaped flexible arm is connected with the busbar via the conductive plate., [0009]).

    PNG
    media_image1.png
    801
    1747
    media_image1.png
    Greyscale

(Zeng, Figure 5A, Annotated for illustration)

	As to claim 2, the rejection of claim 1 is incorporated, Zeng discloses the plurality of busbars are arranged along a first direction (The electrode connection tray 300 comprises a carrying tray 310 and a plurality of busbars 322 [0043], see Figure 5A above) , 
	and the notch of the busbar is toward the flexible circuit board along a second direction perpendicular to the first direction (see Figure 5A), 
	the flexible circuit board extend along the first direction (see Figure 5A),
 the tip of the bending arm of the flexible circuit board extend along the first direction and is connected to the notch side plate portion of the busbar (The flexible circuit board 200 is configured on the middle mounting portion 314 of the electrode connection tray 300 and the plurality of busbars 322 [0044]… end portion 204c positioned at a distal end of the second section 204b and connecting with the conductive plate 206, and in turn connecting with the busbar 322 via the conductive plate 206 [0051]…see Figure 5A).
	It should be noted where the plurality of L-shaped flexible arms are configured to respectively be movably connected with the plurality of busbars. [0007], may result in different orientations of the end portions (204c) of the flexible bending arm (204) depending on different battery module design and applications.
As such the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
 
	As to claim 3, the rejection of claim 2 is incorporated, Zeng discloses the busbar has two or more battery connection portions (The plurality of busbars 322 are used to connect the batteries 902 in series, and includes two output busbars 322a, 322b, … The plurality of serial connection busbars 322 each have two or more electrode connecting portions 321, [0043])
	and a buffering portion positioned between every two adjacent battery connection portions (Busbars 322 each have four electrode connecting portions 321 and three buffer bending portions 323 each positioned between two adjacent electrode connecting portions 321 [0043]), the notch spans the buffering portion (see Figure 5A above).

	As to claim 4, the rejection of claim 3 is incorporated, Zeng discloses the notch is a U-shaped notch structure which is opened toward the flexible circuit board, 
	the notch side plate portion is positioned at each of two sides of the notch in the first direction (see Figure 5A below).

    PNG
    media_image2.png
    856
    1525
    media_image2.png
    Greyscale

(Zeng, Figure 5A, Annotated for illustration)

	As to claim 5, the rejection of claim 4 is incorporated, Zeng discloses a bridging piece (conductive plate (206), [0051]) which is mechanically and electrically connected (The conductive plate 206 and configured to detect voltage, current or temperature of the busbar 322. In an embodiment, the conductive plate 206 can be welded to the L-shaped flexible arm 204, [0056]) between the tip of the bending arm and the notch side plate portion of the busbar (End portion 204c positioned at a distal end of the second section 204b and connecting with the conductive plate 206, and in turn connecting with the busbar 322 via the conductive plate 206 [0051]  see Figure 5B),

    PNG
    media_image3.png
    884
    791
    media_image3.png
    Greyscale

(Zeng, Figure 5A, annotated for illustration)



With respect to the limitation, and extends along the first direction.
	It should be noted where the plurality of L-shaped flexible arms are configured to respectively be movably connected with the plurality of busbars. [0007], may result in different orientations of the end portions (204c) of the flexible bending arm (204) depending on different battery module design and applications.
As such the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

	As to claim 6, the rejection of claim 1 is incorporated, Zeng discloses the plurality of busbars are arranged along a first direction, and a side of the busbar formed with the notch is toward the flexible circuit board in a second direction perpendicular to the first direction, the flexible circuit board along the first direction extend, the bending arm of the flexible circuit board is a U-shaped structure which is opened toward the first direction. See Figure 5 A

    PNG
    media_image4.png
    817
    1117
    media_image4.png
    Greyscale

(Zeng, Figure 5A, annotated for illustration)

	As to claim 7, the rejection of claim 1 is incorporated, Zeng discloses the plurality of busbars are arranged along a first direction, and a side of the busbar formed with the notch is toward the flexible circuit board in a second direction perpendicular to the first direction, the flexible circuit board extends along the first direction, (see Figure 5A above) 
	With respect to the limitation the bending arm of the flexible circuit board is a U- shaped structure which is opened toward the flexible circuit board in the second direction.
	It should be noted where the plurality of L-shaped flexible arms are configured to respectively be movably connected with the plurality of busbars. [0007], may result in different orientations of the end portions (204c) of the flexible bending arm (204) depending on different battery module design and applications.
As such the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US20190027731A1), in view of Kaehny et al. (US20180375227A1)
	As to claim 8, Zeng discloses a battery connection module, comprising: a carrying tray having a busbar mounting portion; a plurality of busbars provided to the busbar mounting portion of the carrying tray; a circuit board provided on the carrying tray and electrically connected to the plurality of busbars [Abstract]; 
	and an output connection port comprising an output-end seat (Two electrode leading-out legs 326a, 326b, [0046] see Figure 6), an output-end busbar, (The electrode leading-out leg 326b is extension of the output busbar 322b [0046])

    PNG
    media_image5.png
    674
    850
    media_image5.png
    Greyscale

(Zeng, Figure 6, annotated for illustration)
	the output-end seat being formed integrally from the carrying tray (see… Figure 6 above), the output-end busbar having a battery connection portion (vertical portions 328a, 328b, [0054]) which is assembled on the busbar mounting portion of the carrying tray (The two electrode leading-out legs 326a, 326b respectively have two vertical portions 328a, 328b [0054], see Figure 6 above)).
	Zeng disclose a battery connection module but does not explicitly teach output connection port comprising an output connection piece and an insulative base, nor an output connection piece mounting portion which is positioned at the output-end seat, the output connection piece being provided on the output connection piece mounting portion, the insulative base integrally having a rear holding portion, a front holding portion and a mating base which is positioned between the rear holding portion and the front holding portion and receives the output connection piece, the rear holding portion of the insulative base being held between the output-end seat and the busbar mounting portion, the front holding portion of the insulative base being held on the output-end seat.
	In the same field of endeavor Kaehny discloses the present invention relates to a module connector and, more particularly, to a module connector for connecting a plurality of modules of a battery [0002] and further teaches a The module connector 1  is connected by connecting a first connector 3, 31 to a second connector 3, 32 along a connection direction 21. [0019] … In order to affix the two connectors 3 to one another, the connectors 3 each have an affixing element 6 [0025] or output connection piece, as shown in Figure 3 the output connection piece (6) is positioned on the output-end seat of conductor (5), which serves as the output connection ports (326a,b) of Zeng, and the connector (3) further comprise insulations 34, preventing touching of the conductors 5 from outside [0030]. As shown in the Figure 3 the insulations (34) form an insulative base surrounding module connector 1. As shown in Figure 3, the output connection piece, affixing element (6)  connects with the output connection piece mounting portion nut (18) or threaded sleeve [0025].

    PNG
    media_image6.png
    858
    1311
    media_image6.png
    Greyscale

(Kaehny, Figure 3, annotated for illustration)
	Kaehny further teaches the insulative base integrally having a rear holding portion, a front holding portion and a mating base which is positioned between the rear holding portion and the front holding portion and receives the output connection piece, (see…Figure3) 
the rear holding portion of the insulative base being held between the output-end seat and the busbar mounting portion, the front holding portion of the insulative base being held on the output-end seat. (as shown in Figure 4)

    PNG
    media_image7.png
    785
    980
    media_image7.png
    Greyscale

(Kaehny, Figure 3, annotated for illustration)


    PNG
    media_image8.png
    830
    1189
    media_image8.png
    Greyscale

(Kaehny, Figure 4, annotated for illustration)
	 Module connectors are used to connect a plurality of different modules which form a battery, for example, a battery of a vehicle with an electric drive. In such modules, high voltages and currents occur which are dangerous for a user, such as a mechanic. Known module connectors are not sufficiently designed to prevent the user from touching current-carrying components of the module connector. [0003] In order to prevent the user who is handling the module connector 1 from being put at risk, each of the connectors 3 has a touch protection 8. [0020]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeng to incorporate the touch protection of Kaehny to prevent damage and injury of equipment and persons. 

	
	As to claim 9, the rejection of claim 8 is incorporated, Zeng disclose a battery connection module but does not explicitly teach two sides of the rear holding portion of the insulative base are formed with two rear holding pieces, two sides of the front holding portion of the insulative base are formed with two front holding pieces, two rear holding grooves are formed between the output-end seat and the busbar mounting portion and cooperate with the two rear holding pieces correspondingly, the output-end seat is formed with two front holding grooves which correspondingly cooperate with the two front holding pieces.
	Kaehny teaches the claimed elements of the connect module as illustrated in Figure 4 above.
	 Module connectors are used to connect a plurality of different modules which form a battery, for example, a battery of a vehicle with an electric drive. In such modules, high voltages and currents occur which are dangerous for a user, such as a mechanic. Known module connectors are not sufficiently designed to prevent the user from touching current-carrying components of the module connector. [0003] In order to prevent the user who is handling the module connector 1 from being put at risk, each of the connectors 3 has a touch protection 8. [0020]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeng to incorporate the touch protection of Kaehny to prevent damage and injury of equipment and persons. 

	As to claim 10, the rejection of claim 9 is incorporated, Zeng disclose a battery connection module but is silent on the front holding piece is formed with an interfering protrusion which interference fits with the front holding groove.
	Kaehny teaches the front holding piece is formed with an interfering protrusion which interference fits with the front holding groove as shown in Figure 4.

    PNG
    media_image9.png
    873
    1181
    media_image9.png
    Greyscale

(Kaehny, Figure 4, annotated for illustration)
	 Module connectors are used to connect a plurality of different modules which form a battery, for example, a battery of a vehicle with an electric drive. In such modules, high voltages and currents occur which are dangerous for a user, such as a mechanic. Known module connectors are not sufficiently designed to prevent the user from touching current-carrying components of the module connector. [0003] In order to prevent the user who is handling the module connector 1 from being put at risk, each of the connectors 3 has a touch protection 8. [0020]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeng to incorporate the touch protection of Kaehny to prevent damage and injury of equipment and persons. 

	As to claim 11, the rejection of claim 9 is incorporated, Zeng disclose a battery connection module output-end seat is formed with a recessed portion which is lower than the carrying tray in height (see Figure 6)
    PNG
    media_image5.png
    674
    850
    media_image5.png
    Greyscale

(Zeng, Figure 6, annotated for illustration)
	but Zeng is silent on the two side walls which are positioned at two sides of the recessed portion respectively, the front holding portion of the insulative base is lower than the rear holding portion, the insulative base further has two strengthening ribs which corresponding to inner wall surfaces of the two side walls, are connected between the rear holding portion and the front holding portion and are positioned outside the mating base.
	Kaehny discloses the claimed elements of the recessed portion as shown in Figure 4.

    PNG
    media_image10.png
    868
    1219
    media_image10.png
    Greyscale

(Kaehny, Figure 4, annotated for illustration)
	Module connectors are used to connect a plurality of different modules which form a battery, for example, a battery of a vehicle with an electric drive. In such modules, high voltages and currents occur which are dangerous for a user, such as a mechanic. Known module connectors are not sufficiently designed to prevent the user from touching current-carrying components of the module connector. [0003] In order to prevent the user who is handling the module connector 1 from being put at risk, each of the connectors 3 has a touch protection 8. [0020]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeng to incorporate the touch protection of Kaehny to prevent damage and injury of equipment and persons. 

	As to claim 12, the rejection of claim 11 is incorporated, modified Zeng discloses the output connection port further comprises a strengthening fitting which is assembled to one of the side walls of the output-end seat (electrode leading-out legs 326a, b [0046]) , the strengthening fitting is fixed on an end plate which is assembled with the battery connection module. (Two electrode leading-out legs 326a, 326b, the electrode leading-out leg 326a is connected with the output busbar 322a via the electrode adapter plate 324, [0046]) As shown in Figure 6.

    PNG
    media_image5.png
    674
    850
    media_image5.png
    Greyscale

(Zeng, Figure 6, annotated for illustration)

	As to claim 13, the rejection of claim 8 is incorporated, Zeng does not explicitly disclose there is a gap between the insulative base and the output-end busbar.
	Kaehny teaches as shown in Figure 4 there is a gap between the insulative base and the output-end busbar.

    PNG
    media_image11.png
    854
    1130
    media_image11.png
    Greyscale

(Kaehny, Figure 4 annotated for illustration)
Module connectors are used to connect a plurality of different modules which form a battery, for example, a battery of a vehicle with an electric drive. In such modules, high voltages and currents occur which are dangerous for a user, such as a mechanic. Known module connectors are not sufficiently designed to prevent the user from touching current-carrying components of the module connector. [0003] In order to prevent the user who is handling the module connector 1 from being put at risk, each of the connectors 3 has a touch protection 8. [0020]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeng to incorporate the touch protection of Kaehny to prevent damage and injury of equipment and persons. 

	As to claim 14, the rejection of claim 8 is incorporated, Zeng does not explicitly discloses the output connection piece comprises a conductive ring which is provided on the output connection piece mounting portion of the output-end busbar, a sheathing tube which passes through the conductive ring, and an insulating protective ring which sheathes the sheathing tube and is opened at an upper end thereof.
	Kaehny teaches the output connection piece comprises a conductive ring which is provided on the output connection piece mounting portion of the output-end busbar (The current bridges 11 are each configured as contact sleeves [0023]), a sheathing tube which passes through the conductive ring ((18), a threaded sleeve [0025] see Figure 3), and an insulating protective ring which sheathes the sheathing tube and is opened at an upper end thereof (The collars 9 are continuous along the circumferential direction 23. [0028]
	Module connectors are used to connect a plurality of different modules which form a battery, for example, a battery of a vehicle with an electric drive. In such modules, high voltages and currents occur which are dangerous for a user, such as a mechanic. Known module connectors are not sufficiently designed to prevent the user from touching current-carrying components of the module connector. [0003] In order to prevent the user who is handling the module connector 1 from being put at risk, each of the connectors 3 has a touch protection 8. [0020]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeng to incorporate the touch protection of Kaehny to prevent damage and injury of equipment and persons. 


    PNG
    media_image12.png
    905
    1151
    media_image12.png
    Greyscale

(Kaehny, Figure 3, annotated for illustration)




Claim Rejections - 35 USC § 112
The term “elastic” in claim 15 and 16 is a relative term which renders the claim indefinite. The term “elastic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The degree of elasticity is unclear, therefore for the purpose of examination the degree will be considered to provide no permanent deformation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US20190081311A1), in view of Zeng et al. (US20190027731A1), hereinafter Zeng7731.

	As to claim 15, Zeng discloses  a battery connection module [Abstract], comprising: a carrying tray integrally formed with a connector box at an end thereof (A side cover 62 which is connected to the main cover 61 and covers the seat body 12 [0089] see Figure 9), a plurality of busbars provided on the carrying tray [0007]; a circuit board provided on the carrying tray and electrically connected to the plurality of busbars (The circuit unit comprises a flexible circuit piece and a connector, the flexible circuit piece is mechanically and electrically connected to each busbar [0007]; 

    PNG
    media_image13.png
    724
    966
    media_image13.png
    Greyscale

(Zeng, Figure 9, annotated for illustration)

	and a connector provided on an end of the circuit board (The circuit unit 3 comprises a flexible circuit piece 4 and a connector 5 [0087] see Figure 9 above) and comprising a connector housing which has a connecting hole (A side cover 62 which is connected to the main cover 61 and covers the seat body 12 [0089] see Figure 9 above, where cover 62 and seat body 12 forms a connector box and  housing with a connecting hole, which connector 5 passes through as shown in Figure 10) 

    PNG
    media_image14.png
    686
    900
    media_image14.png
    Greyscale

(Zeng Figure 10, annotated for illustration)
	and a plurality of conductive terminals (The connector 5 comprises an insulating housing 51 and a plurality of terminals 52 provided to the insulating housing 51 [0087]) which are provided to the connector housing and extend into the connecting hole (connector (5) with conductive terminals is provided in the connector housing and extends through the connecting hole as shown in Figure 10 above), 
	the connector box comprising a bottom wall (bottom wall 125 [0088]), two side walls (The connecting wall 123 and a lower edge of the position-limiting wall 124 [0088]) and an inner side wall (protruding rails 126a  [0088]), the bottom wall and the two side walls together defining an outer side opening, the two side walls and the inner side wall together defining an upper opening (see Figures 5 and 8), 

    PNG
    media_image15.png
    909
    1363
    media_image15.png
    Greyscale

(Zeng, Figures 5 and 8, annotated for illustration)

	Zeng discloses a side wall being integrally formed with an elastic latching piece and a recessed groove which extends downwardly from the upper opening (The position-limiting wall 124 of the seat body 12 is formed with at least one latching hole 124a to allow the at least one latching hook 621 to latch therewith [0089]), 
	the connector housing further having protruding bars which correspondingly cooperate with the recessed grooves of the side wall (The side cover 62 has at least one latching hook 621, … at least one latching hole 124a to allow the at least one latching hook 621 to latch therewith [0089]) and latched blocks which correspondingly cooperate with the elastic latching pieces of the (Latching holes 124a to respectively allow the latching hooks 621 to latch [0089]). See Figure 9

    PNG
    media_image16.png
    833
    858
    media_image16.png
    Greyscale

(Zeng, Figure 9, annotated for illustration)

	Zeng does not explicitly teach the latch structure is on two side walls but Zeng provides the recess groove structure on the second side wall (In some embodiments, each groove side wall has a first side wall portion and a second side wall portion which face each other [0036] see Figure 5) with corresponding protruding bars (see Figure 9) and suggest multiple latching structures (at least one latching hole 124a to allow the at least one latching hook 621 to latch [0089]… object of the present disclosure is to provide a battery connection module having a connector which is fixed by a fixing configuration. [0006]). 
	It would have been obvious to one of ordinary skill in the art to have modified Zeng with additional latching structures on both side walls to provide a more secure (fixed) connector depending on the applications requirements, such as vibration, particulate penetration, and mounting configuration found in the electric transportation industry.

    PNG
    media_image17.png
    720
    748
    media_image17.png
    Greyscale

(Zeng Figure 5 and 9, annotated for illustration)
	Zeng discloses a battery connection module but does not explicitly teach the latching structure on the inner side surface but provides grooves on the inner side surface of connecting wall (123).
	In the same filed of endeavor, Zeng7731 discloses a battery connection module and further teaches the upper cover 800 has an extending portion 810 configured to cover the connector receiving box 340.… the extending portion 810 also has a plurality of outer latching pieces 806 configured to respectively latch with a plurality of latching holes 338 on a side wall 342 of the connector receiving box 340 [0054]. As shown in Figures 6 and 7A the latching holes (338) are on the interior of connector receiving box (340).
	The upper cover 800 and the electrode connection tray 300 can be more stable by that each inner latching member 804 latches with each inner latching block 336 [0056]… In addition, the upper cover 800 has an extending portion 810 configured to cover the connector receiving box 340. The extending portion 810 also has a plurality of outer latching pieces 806 configured to respectively latch with a plurality of latching holes 338 on a side wall 342 of the connector receiving box 340 [0054].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeng to incorporate the interior latching structure of Zeng7731 to improve the stability of the electrode connection tray and prevent people or things from touching [0054].

	

    PNG
    media_image18.png
    790
    1081
    media_image18.png
    Greyscale

(Zeng7731, Figures 6 and 7A modified and annotated for illustration)

	As to claim 16, the rejection of claim 15 is incorporated, modified Zeng discloses the elastic latching piece is formed so that two ends of the elastic latching piece are connected with the corresponding side wall (Two latching hooks 621, and the position-limiting wall 124 of the seat body 12 is formed with two latching holes 124a to respectively allow the latching hooks 621 [0089]),
	 the elastic latching piece is integrally inwardly recessed and is thinned in thickness (see Figure 9),

    PNG
    media_image19.png
    873
    1295
    media_image19.png
    Greyscale

(Zeng, Figure 
	 the connector (Connector 5, [0089]) can enter into the connector box (A side cover 62 which is connected to the main cover 61 and covers the seat body 12 [0089]) via the upper opening, as shown in Figure 10, the connector (5) is encapsulated or entered into the connector box.

    PNG
    media_image20.png
    366
    617
    media_image20.png
    Greyscale

(Zeng, Figure 10)

	so that the latched block (124a) of the connector housing elastically pushes the elastic latching piece (hook 621) from up to down and then is latched to a lower end of the elastic latching piece of the corresponding side wall.(A side cover 62 which is connected to the main cover 61 and covers the seat body 12, the side cover 62 has at least one latching hook 621, and the position-limiting wall 124 of the seat body 12 is formed with at least one latching hole 124a to allow the at least one latching hook 621 to latch therewith [0089]) Where the latch hook 621 must bend passing over latching hole 241 top portion before latching with the middle portion, as shown in Figure 9.

    PNG
    media_image21.png
    706
    719
    media_image21.png
    Greyscale

(Zeng, Figure 9, modified and annotated fore illustration)
	As to claim 17, the rejection of claim 16 is incorporated, Zeng discloses the battery connection module further comprises a connector protective cover (The connector 5 comprises an insulating housing 51 [0087]) which can insert into the connecting hole of the connector (see Figure 10 above) and make the plurality of conductive terminals to be spaced apart from each other.(Plurality of terminals 52 provided to the insulating housing 51 [0087]),

	As to claim 18, the rejection of claim 17 is incorporated, Zeng discloses the plurality of conductive terminals are arranged as two rows in an up-down direction in the connecting hole (The connector 5 comprises an insulating housing 51 and a plurality of terminals 52 provided to the insulating housing 51, [0087]), where the insulating housing is inserted in the connection hole comprised by (A side cover 62 which is connected to the main cover 61 and covers the seat body 12 [0089]).
	the connector protective cover has a shielding cover (insulating housing 51, [0087]) which is used to be provided to the connecting hole of the connector and cover the connecting hole of the connector, (As shown in Figure 10 the insulating housing 51 of connector 5 is provided in the connecting hole and completely covers the connecting hole, see Figure 10).

    PNG
    media_image20.png
    366
    617
    media_image20.png
    Greyscale

(Zeng, Figure 10)
	a handle which extends outwardly from the shielding cover, a transverse spacing plate which extends inwardly from the shielding cover and transversely and a plurality of spacing bars which are formed to surfaces of the transverse spacing plate in the up-down direction, (see Figure 36).

    PNG
    media_image22.png
    789
    995
    media_image22.png
    Greyscale

(Zeng, Figure 36, annotated for illustration)

	the transverse spacing plate can make the two rows of the conductive terminals in the up- down direction spaced apart from each other, (The plurality of terminals 52 are assembled into the insulating housing 51 from the rear end 511b [0087]… two rows of terminals 52 are respectively provided [0091]) As shown in Figure 10 above in an up-down direction.
	 a plurality of receiving grooves are defined between the plurality of spacing bars and are used to respectively receive the plurality of conductive terminals. (The insulating housing 51 has a mating end 511a which is adapted to mate with a mating connector [0087] see Figure 10)

	As to claim 19, the rejection of claim 18 is incorporated, Zeng discloses the connector protective cover further has a fixing hook (The insulating housing 51 of the connector 5 further has a first latching structure 513… a hook portion 513b [0088]), 
	the connector housing is formed with a fixing hole (A side cover 62 which is connected to the main cover 61 and covers the seat body 12 [0089]) which correspondingly cooperates with the fixing hook and is communicated with the connecting hole. (In the first embodiment, the side cover 62 has two latching hooks 621, and the position-limiting wall 124 of the seat body 12 is formed with two latching holes 124a to respectively allow the latching hooks 621 to latch [0089])

	As to claim 20, the rejection of claim 19 is incorporated, Zeng discloses the connector protective cover further has a plurality of guiding protruding bars which extend from the transverse spacing plate (see Figure 36), 
	the connector housing is formed with a plurality of guiding recessed grooves which correspondingly cooperate with the plurality of guiding protruding bars, in a process that the connector protective cover inserts into the connector housing, (Where the connector 5 comprises an insulating housing 51 and a plurality of terminals 52 provided to the insulating housing 51 [0087]…and connector 5 is position in the connector housing (A side cover 62 which is connected to the main cover 61 and covers the seat body 12… the connector 5 can be protected by that the side cover 62 covers the seat body 12. [0089] and insulative housing (51) as shown in Figure 36 provides guiding recessed grooves with guiding recessed protruding bars.

    PNG
    media_image23.png
    808
    1108
    media_image23.png
    Greyscale

(Zeng, Figure 36 annotated for illustration)
	the plurality of guiding protruding bars are respectively correspondingly received in the plurality of guiding recessed grooves (The terminals 52 and the insulating housing 51 are engage with each other see Figure 36, [0100]) , the guiding protruding bar of the plurality of guiding protruding bars which corresponds to the conductive terminal has a hollow portion positioned inside, the hollow portion accommodates the corresponding conductive terminal. (see Figure 36)

	As to claim 21, the rejection of claim 19 is incorporated, Zeng discloses the connector protective cover further has a protruding rib (513) (The insulating housing 51 of the connector 5 further has a latching structure 513, the latching structure 513 is formed on a bottom surface 512 of the insulating housing 51 [0088] see Figure 7) 

    PNG
    media_image24.png
    648
    635
    media_image24.png
    Greyscale

(Zeng, Figure 7, annotated for illustration)
which is used to interference fit with an inner wall surface of the connector housing. (126 (inner wall) formed on the bottom wall 125 and positioned between the connecting wall 123 and the position-limiting wall 124 for latching and fixing with the first latching structure 513 [0088])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	

	Chen et al. (CN104703388A) Flexible circuit board, which is applied to connect with a first circuit module and a second circuit module, a soft circuit board comprises a bridge part.
	Ikeda et al. (US 8777668 B2) A wiring member is provided that can suppress an influence due to deviation of a position of connection as much as possible so as to maintain a good wiring state.
	Zeng et al. (20180198110 A1) A circuit board and a battery connection module.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728



/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728